Citation Nr: 1208291	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-46 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for hypertension due to treatment administered at the VA Medical Center (VAMC) in Little Rock, Arkansas in November 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1979 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in North Little Arkansas, denying the claim currently on appeal.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in North Little Rock, Arkansas in August 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  In November 2004, the Veteran underwent treatment for pinkeye at the Little Rock VAMC.

2.  The Veteran did not develop additional disability, including hypertension, as the result of the VA treatment. 


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A letter sent to the Veteran in July 2008 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the section 1151 claim and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed on the merits.  VA obtained the Veteran's service treatment records and her available VA treatment records.  Also, the Veteran received a VA medical examination in May 2009.  The examination report provides sufficient medical evidence for deciding the claim, particularly regarding whether the Veteran developed additional disability in the form of hypertension after receiving VA treatment.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Notably, VA has attempted to obtain records of the Veteran's reported pinkeye treatment with VA in November 2004.  In July 2008, the RO contacted the Little Rock VAMC requesting the entire hospital file for the Veteran.  In February 2009, a copy of the Veteran's file was provided to the RO from the Central Arkansas Veterans Healthcare System.  However, none of these records related to the Veteran's pinkeye.  VA was subsequently notified by the Records Processing Center (RPC) in June 2009 that there was no record of treatment.  Finally, the Veteran was asked to provide VA with copies of her treatment records, if they were in her possession, but VA did not receive any records from the Veteran either.  Therefore, the records pertaining to the Veteran's treatment for pinkeye have not been associated with the claims file and further attempts to obtain them would be futile.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

When a Veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable. Those amendments apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as the Veteran's claim was received well after October 1997, this claim must be decided under the current, post-October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Where it is determined that there is a disability resulting from VA treatment, compensation will be payable in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.800 (2011).  

Facts and Analysis

The Veteran contends that she is entitled to compensation for her hypertension as a result of VA treatment received in November 2004.  Specifically, the Veteran has asserted that she developed hypertension as a result of medication given to her for treating pinkeye.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's hypertension did not manifest as a result of VA treatment.  

According to a summary of disorders from the Little Rock VAMC, printed in May 2005, the Veteran did suffer from hypertension.  Therefore, the Veteran was afforded a VA examination to determine the etiology of this condition in May 2009.  The Veteran acknowledged that she did not suffer from hypertension during her military service, or for several decades after her separation from active duty.  The examiner noted that on November 8, 2004, the Veteran was seen in the Eye Clinic for what was termed "pinkeye."  The Veteran was treated with a series of ointments, including a sulfa drug, erythromycin, and then an amino glycoside.  The Veteran reported suffering difficulties with one of her eyes and that this was when she first developed hypertension.  The examiner diagnosed the Veteran with chronic essential hypertension.  The examiner concluded that the Veteran's hypertension developed some 22 to 23 years after her separation from active duty.  The examiner further opined that the Veteran's hypertension was not caused by, or a result of, medication that was given for her pinkeye.  The examiner explained that there was simply no rationale for this judgment.  

The record contains no other competent evidence suggesting any possible relationship between medications used for treating pinkeye and hypertension.  The Veteran has submitted two articles regarding erythromycin and hypertension.  According to the article regarding erythromycin, the medication is to be used for treating bacterial eye infections, such as conjunctivitis, and it would not work for other types of eye infections.  This article in no way suggests the use of this product can result in elevated blood pressure, and as such, it is of little relevance to the Veteran's claim.  She also submitted an article defining hypertension, but again, this article makes no indication of a relationship between hypertension and eye medications.  As such, this article also provides no probative evidence in support of the Veteran's claim.  

The preponderance of the above evidence demonstrates that the Veteran's hypertension did not manifest due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  The May 2009 VA examiner explained that there was simply no rationale for concluding that medications used to treat pinkeye could result in hypertension.  The Board interprets the opinion as meaning a relationship between hypertension and pinkeye treatment in the form prescribed to the Veteran is not medically possible.  Therefore, the claim must fail as there was no additional disability as a result of VA treatment.

Even so, there is no evidence to suggest that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  According to the articles submitted by the Veteran, erythromycin is used to treat conjunctivitis.  Pinkeye is a form of conjunctivitis, suggesting that the use of this medication was proper.  See Dorland's Illustrated Medical Dictionary 1469 (31st ed. 2007).  The Veteran also contended at her August 2010 hearing that VA failed to exercise reasonable skill by not testing to see if she was allergic to the eye medication prior to its application.  However, without addressing the merits of this assertion, it also fails to demonstrate that the Veteran is entitled to benefits since the preponderance of the evidence demonstrates that no additional disability arose as a result of eye medications used to treat pinkeye.  The VA examiner stressed that there was simply no rationale for this conclusion.  Therefore, there is no evidence of lack of proper skill or judgment on the part of VA and there is no credible evidence linking hypertension to medications used to treat pinkeye.  As such, entitlement to benefits under 38 U.S.C.A. § 1151 is not warranted.  

The Board recognizes that the Veteran has asserted that she noticed an elevated blood pressure following her pinkeye treatment.  However, the mere fact that the Veteran witnessed an elevated blood pressure at the time of treatment is not evidence in and of itself of additional chronic disability manifesting as a result of medical treatment.  Also, while she has claimed that hypertension manifested as a result of the wrong eye medication, the record does not reflect that she is competent to offer such an opinion on a complex medical matter such as this.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  The VA examiner considered the Veteran's theory and it was not endorsed.  Finally, she has not submitted any evidence to demonstrate that she was in fact treated with the wrong medication.  The only evidence she submitted is an article suggesting that this medication is meant to treat conjunctivitis - or - pinkeye.  Therefore, her statements and assertions fail to demonstrate any correlation between VA medical treatment and hypertension.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for hypertension must be denied.

(The Board notes that the RO appeared to expand the scope of the Veteran's claim to include a claim of service connection for hypertension.  However, although the Veteran referred to "service connection" in her June 2008 claim, it is clear from her statements in the claim and subsequent contentions, that the present claim is solely one for compensation under section 1151.  At the Board hearing, both the Veteran and her representative agreed that the claim was one under the provisions of section 1151 and not a service connection claim.  Therefore, the Board finds that it need not address this extraneous theory that is not pertinent to the matter before the Board and is not reasonably raised by the record.)


ORDER

Compensation under 38 U.S.C.A. § 1151 for hypertension due to VA medical treatment is denied.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


